DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on March 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7, “hydrogen tank, supplies,” should be “hydrogen tank, and supplies,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a deterioration estimating unit “which estimates a deterioration state of the fuel cell, based on opening and closing control of 
	Regarding claim 7, which recites “a concentration estimating unit which estimates a hydrogen concentration in the hydrogen supply line by taking the estimated deterioration state of 
	The Office notes that claim 9 recites “a purge control unit which controls opening and closing of the purge valve, based on a hydrogen concentration in the hydrogen supply line estimated by the concentration estimating unit.”  The recitation of the purge control unit which functions to open and control a purge valve is noted.  However, this limitation is not considered to integrate the above-noted abstract ideas into a practical application because the limitation only generally links the use of the judicial exceptions to a particular technological environment or field of use, and does not use or apply the exceptions in a meaningful way.  See MPEP 2106.05(h).   Also see Example 45 (“Controller for Injection Mold”) at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_app1.pdf. 


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-287578.  Regarding claim 1, the reference is directed to a system comprising a fuel cell (10) having an anode and cathode, a hydrogen supply line connected to the anode side of the cell, a  by the pressure sensor in the state where the valve (104) is closed ([0032]).  Regarding claim 5, the deterioration state of the fuel cell is estimated when the fuel cell is not producing power (“FC STOP” mode) ([0029], [0032]).  Regarding claim 6, the deterioration state of the fuel cell is estimated in a state in which a constant target pressure (Ps) is maintained in the hydrogen supply line ([0033], [0034]).  Thus, the instant claims are anticipated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
March 24, 2022